
	
		I
		112th CONGRESS
		1st Session
		H. R. 3275
		IN THE HOUSE OF REPRESENTATIVES
		
			October 27, 2011
			Mr. Bucshon
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to disallow
		  the refundable portion of the child credit to taxpayers using individual
		  taxpayer identification numbers issued by the Internal Revenue
		  Service.
	
	
		1.Disallowance of refundable
			 portion of child credit for taxpayers using ITINs
			(a)In
			 generalSubsection (e) of
			 section 24 of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(e)Identification
				requirements
						(1)In
				generalNo credit shall be allowed under this section to a
				taxpayer with respect to any qualifying child unless the taxpayer includes the
				name and taxpayer identification number of such qualifying child on the return
				of tax for the taxable year.
						(2)Special rule
				relating to refundable portion of creditNo credit shall be
				allowed under this section by reason of subsection (d) with respect to a
				taxpayer if the identifying number of such taxpayer, and, in the case of a
				joint return, of the taxpayer’s spouse, is an individual Taxpayer
				Identification Number (known as an ITIN) issued by the
				Secretary.
						.
			(b)Mathematical or
			 clerical error
				(1)In
			 generalParagraph (1) of section 6213(g) of such Code is amended
			 by striking and at the end of subparagraph (O), by striking the
			 period at the end of subparagraph (P) and inserting , and, and
			 by inserting before the last sentence the following:
					
						(Q)an entry on a return claiming the credit
				under section 24 by reason of subsection (d) thereof if such credit is
				disallowed by section
				24(e)(2).
						.
				(2)Conforming
			 amendmentSubparagraph (I) of section 6213(g)(1) of such Code is
			 amended by striking section 24(e) and inserting section
			 24(e)(1).
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
